FILED =
GHARLOTTE, Ne 3a}

BEC -7 0H

 

dled seas aul

IN THE UNITED STATES DISTRICT COURT Us DIST yet
FOR THE WESTERN DISTRICT OF NORTH CAROLINA WESTERN BIGTE TOF NG
CHARLOTTE DIVISION

DOCKET NO.: 3:20¢r375-MOC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
PETER HIA BOKER )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant(orany combinationof Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT;

L The following property is forfeitedto the United States pursuantto 18 U.S.C. § 982
and/or 21 U.S.C. § 853, provided, however, that forfeiture of specific assets is subject to any and
all third party petitions under 21 U.S.C. § 853(n), pending final adjudication heretti:

A forfeiture money judgment in the amount of $1,290,933,06, such amount
constituting the proceeds that Defendant personally obtained as a result of the
offense/s to which Defendant has pled guilty. Defendant stipulates that the
Government may satisfy the money judgment via forfeiture of property involved in
money laundering and/or substitute property as defined in 21 U.S.C. § 853(p). For
purposes of forfeiture under Section 853(p), Defendant stipulates that, as a result of
acts or omissions of Defendant, one or more provisions of Section 853(p)(1)(A)-CE) are
satisfied; and

Approximately $125,006 in funds seized on or about May 17,2019 from Branch
Banking and Trust, and heid for the benefit of Peter Boker.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody ofthe above specific asset(s).

3, If and to the extent required by Fed. R, Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and providedirect written notice
of forfeiture.

Case 3:20-cr-00375-MOC-DCK Document 14 Filed 12/07/20 Page 1 of 2

 
Signed this the 4 day of December 2020

are

THE HONORA EAVID. C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 

Case 3:20-cr-00375-MOC-DCK Document 14 Filed 12/07/20 Page 2 of 2

 
